Name: 2000/300/EC: Commission Decision of 18 April 2000 amending Decision 2000/86/EC laying down special conditions governing imports of fishery products originating in China (notified under document number C(2000) 831) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  Asia and Oceania;  international trade;  tariff policy;  fisheries
 Date Published: 2000-04-19

 Avis juridique important|32000D03002000/300/EC: Commission Decision of 18 April 2000 amending Decision 2000/86/EC laying down special conditions governing imports of fishery products originating in China (notified under document number C(2000) 831) (Text with EEA relevance) Official Journal L 097 , 19/04/2000 P. 0015 - 0015Commission Decisionof 18 April 2000amending Decision 2000/86/EC laying down special conditions governing imports of fishery products originating in China(notified under document number C(2000) 831)(Text with EEA relevance)(2000/300/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products(1), as last amended by Directive 97/79/EC(2), and in particular Article 11 thereof,Whereas:(1) Pursuant to Commission Decision 2000/86/EC(3), the State Administration for Entry/Exit Inspection and Quarantine (CIQ SA) is the competent authority in China for verifying and certifying compliance of fishery and aquaculture products in accordance with the requirements of Directive 91/493/EEC.(2) Before the entry into force of Decision 2000/86/EC, imports of fishery products from China were authorised, as a matter of principle, under the conditions provided for in Commission Decision 97/296/EC(4), as last amended by Decision 2000/170/EC(5), from establishments approved by each Member State.(3) To facilitate the transition to the regime provided by Decision 2000/86/EC, and in order to avoid trade disruption, a limited transitional period should be granted for the import of fishery products certified by the competent Chinese authority no later than 2 February 2000 and arriving in the Community no later than 1 March 2000.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The following Article 4a is inserted in Decision 2000/86/EC:"Article 4aMember States may authorise the import of fishery products originating in China and coming from establishments not included in Annex B hereto, subject to the following conditions:1. the establishments were approved by the importing Member State at 22 December 1999,2. the health certificate was issued by the competent Chinese authority no later than 2 February 2000, and3. such fishery products were presented at the Community border inspection post no later than 1 March 2000, and marketed only on the territory of the importing Member State, or other Member States that have approved the establishment of origin."Article 2This Decision is addressed to the Member States.Done at Brussels, 18 April 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 15.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 26, 2.2.2000, p. 26.(4) OJ L 122, 14.5.1997, p. 21.(5) OJ L 55, 29.2.2000, p. 68.